DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims

4.	With regard to claims 3 and 4, the Examiner suggests Applicants rewrite the phrase “the adjustment means” at line 1 as “the pressure adjustment means” as recited at claim 1 to provide improved clarity and to conserve consistency of terminology.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-9 recite the limitation "the installation of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that it appears as though the limitation “the installation of claim 1” was intended to read as “the facility of claim 1”, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claims accordingly.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 5-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paget et al. (US 2016/0229771 A1) in view of Thompson (US 5,281,253).

	With regard to claims 1 and 3, Paget et al. discloses a facility for the membrane permeation treatment of a feed gas flow (1) containing at least methane and carbon dioxide (biogas, see the abstract 
	Paget et al. does not disclose the facility including a first gas analyzer adapted to measure a methane concentration of the second retentate and the pressure adjustment means (the compressor 2) adjusting the pressure of the feed gas flow according to the methane concentration measured by the first gas analyzer.
	Thompson discloses a membrane permeation treatment system having a first gas analyzer (19) adapted to measure a product concentration of a second retentate (13) and a pressure adjustment means (compressor 2) for adjusting the pressure of the feed gas flow according to the product concentration measured by the first gas analyzer (via control system 21 and control device 24) at Fig. 1 and col. 5, line 66 to col. 6, lines 37.
	It would have been obvious to incorporate the first gas analyzer and feedback control of Thompson into the facility of Paget et al. to maintain a desired methane product concentration in the second retentate, as suggested by Thompson at col. 6, lines 10-19.

	With regard to claim 5, Paget et al. discloses the fourth retentate (14) being recycled to the compressor at Fig. 3.



	With regard to claim 8, Paget et al. discloses the first to fourth membrane separation units comprising membrane (i.e. plural) at paragraph [0070].

	With regard to claims 10, 11 and 13-15, Paget et al. as modified by Thompson likewise teaches the corresponding method for the membrane permeation treatment of a feed gas flow, including the use of an automated programmable controller (control system 21 of Thompson).

9.	Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paget et al. (US 2016/0229771 A1) in view of Thompson (US 5,281,253), and further in view of Eda et al. (US 2018/0283779 A1).
	
	With regard to claim 2, Paget et al. and Thompson et al. do not disclose the facility further comprising a second gas flow analyzer to measure methane concentration in the feed gas flow and the pressure adjustment means being further able to adjust the pressure of the feed gas according to the methane concentration measured by both the first and second gas analyzers.
	Eda et al. discloses a natural gas purification facility comprising a gas flow analyzer (140a) to measure methane concentration in the feed gas flow (1) and a pressure adjustment means (compressor 121 and valves 111 and 113) being able to adjust the pressure of the feed gas according to the methane concentration measured by the gas analyzer at Figs. 1 and 2, the abstract and paragraphs [0026]-[0041].
	It would have been obvious to one of ordinary skill in the art to incorporate the feed gas flow analyzer of Eda et al. into the system of Paget et al. and Thompson et al. to allow the pressure control to account for the concentration of the incoming feed gas, as suggested by Eda et al. at Figs. 1 and 2 and paragraph [0029].

 	With regard to claims 4 and 12, Paget et al. and Thompson et al. do not disclose the pressure adjustment means being a progressive shut-off and pressurizing valve.
	Eda et al. teaches the pressure adjustment means being a progressive shut-off and pressurizing valve (111 or 113) at Figs. 1 and 2, the abstract and paragraphs [0026]-[0041].
	It would have been obvious to incorporate the valve of Eda et al. into the system of Paget et al. and Thompson et al. to provide an additional way to regulate the pressure. In particular, providing the valves could allow a broader range of pressure control using the same compressor. 

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paget et al. (US 2016/0229771 A1) in view of Thompson (US 5,281,253), and further in view of Peters et al. (US 2010/0212501 A1).
	Paget et al. and Thompson et al. do not disclose at least one membrane separation unit comprising at least to membranes with different selectivities.
	Peters et al. discloses a membrane separation unit comprising at least two membranes with different selectivities at Fig. 5, the abstract and paragraphs [0009]-[0010] and [0033][0034].
	It would have been obvious to one of ordinary skill in the art to incorporate the at least two membranes with different selectivities of Peters et al. into at least one of the membrane separation units of Paget et al. to provide a membrane separation unit that is effective at both high and low carbon dioxide concentrations, as suggested by Peters et al. at paragraph [0010].

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 31, 2021